Case 1:21-cv-03308-JGK Document14 Filed 07/27/21 Page 1ofi

b4 MONTGOMERY McCRACKEN

ATTORNEYS AT LAW

Vincent M. DeOrchis 437 Madison Avenue Direct Dial: 212-551-7730
. Admitted in New York New York, NY 10022 Fax: 212-599-5085
Tel: 212-867-9500 Email: vdeorchis@mmwr.com

July 27, 2021

VIA ECF CPigoaue 5 e/¢/ a) lo CQurcelld,

Honorable Judge John G. Koeltl ~ den. & A vert. Me g blake &)
United States District Court y fie Meer Oi ° Ie 3 by /
Southern District of New York Oo wt fe .
i a Se po Ot Aeef
Re: — Air Express internat a USA, Inc. v. ZIM Integrated Shippin Lie
Services Ltd. et al. ae. Cre
USDC - SDNY21-cv-03308 NOS DS -
S
1/, IP) y ia

Dear Honorable Judge Koeltl:

We have been recently appointed to represent defendants ZIM Integrated Shipping
Services Ltd. and ZIM American Integrated Shipping Services Company, LLC (coilectively
"ZIM") in the above captioned litigation. On July 16, 2021 we have entered into a stipulation with
counsel for Plaintiff extending ZIM's time to answer or otherwise move with respect to the
complaint up and including August 16, 2021 [Dckt. No. 13]. The extension is necessary so that
we can work with our client and gather the relevant documentation on the matter and familiarize
with same,

The parties further note that the initial pretrial conference in this matter is currently
scheduled before your Honor on August 9, 2021. Counsel for the parties believe that the conference
would be more effective if held after defendant had some time to review and study the file and
answered the complaint. Therefore, we write jointly with counsel for Plaintiff to respectfully
request a 30 days adjournment of the initial pretrial conference. The parties note that this is the
second request for and adjournment of the initial pretrial conference. The first adjournment was
requested by plaintiffs to allow to serve ZIM. We thank your Honor for his attention to this matter.

 

 

Respectfully submitted,
USDS SDNY ;
DOCUMENT ‘sf Vincent M. DeOrchis
ELECTRONICALLY FILED Vincent M. DeOrchis
VMD HOC #:
558584N DATE FILED: _7/27/222:

 

 

 

 

 

 

MONTGOMERY McCRACKEN WALKER & RHOADS LLP

 

PENNSYEVANIA = NEW YORK * NEW JERSEY * DELAWARE

A PENNSYLVAMIA LIMITED LIABILITY PARTNERSHIP
JOHN 4. LEVY, NEW JHRSGEY RESPONSIBLE PARTHER

 
